      Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 1 of 15



 1
     Tracee Plowell, Senior Litigation Counsel (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
 3   Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
 5   U.S. Department of Justice
     1400 New York Avenue NW
 6   Washington, DC 20005
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
 8 Attorneys for the United States
 9                     IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                    Case No. 2:19-CR-448-2
13                        Plaintiff,              UNITED STATES’ MOTION IN
              vs.                                 LIMINE    TO      INTRODUCE
14                                                COCONSPIRATORS’ STATEMENTS
     James B. Panther, Jr.,
15   a/k/a “James Suqui” and “James
     Suquilanda,”
16
17                         Defendant.
18
19
           Pursuant to the Court’s Scheduling Order entered March 16, 2020, the United States,
20
     by and through undersigned counsel, respectfully moves this Court in limine to admit
21
22 coconspirators’ statements under Federal Rule of Evidence 801(d)(2).1
23
24
25
26
27
   1
     The government has conferred with defense counsel regarding its intent to file this motion
28 under LRCrim 12.1(a) (incorporating LRCiv 7.2(l)). Defense counsel indicated that he has
   taken the issues raised herein under consideration.
         Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 2 of 15




 1                                      FACTUAL SUMMARY

 2             On April 23, 2019, an Indictment was filed charging defendants Francisco Villena
 3
     Abellan, James Panther, Jr., and Faiyez Dean with conspiracy to commit securities and
 4
     wire fraud in violation of 18 U.S.C. §1349, securities fraud in violation of 18 U.S.C.
 5
 6   § 1348, conspiracy to commit money laundering in violation of 18 U.S.C. §1956(h), and
 7   four counts of money laundering in violation of 18 U.S.C. § 1957. ECF No. 3. The
 8
     Indictment alleges that Abellan, Panther, Dean, and others engaged in an international
 9
10   “pump and dump”2 stock market manipulation scheme involving shares of the company

11   Biozoom, Inc (Biozoom).
12
               As alleged in the Indictment, to effectuate the scheme, the defendants needed to gain
13
14   control of the free-trading shares of a U.S. publicly traded company. By controlling the

15   majority of the company’s shares, the defendants could prevent ordinary market forces
16
     from influencing the share price. To that end, in or around October 2012, the defendants
17
     purchased Entertainment Art, Inc. (Entertainment Art), a U.S. publicly traded “shell”3
18
19   company that traded on the Over-the-Counter4 (OTC) market. The defendants used shell
20   companies they controlled, including Seychelles-based Royal Capital Ventures (Royal), to
21
22
23
24
     2
25       See ECF No. 3, ¶ 22.
     3
26       Id. ¶ 25.
     4
27       Id. ¶ 20.

28
                                                   -2-
         Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 3 of 15




 1   complete the purchase.5 The shell companies enabled the defendants to conceal their

 2   ownership and control of Entertainment Art.
 3
               The defendants ultimately purchased both restricted (or control)6 and free-trading
 4
     shares of Entertainment Art. Because the shares were sold in one transaction, however, all
 5
 6   shares should have been deemed restricted. To make the public believe that the shares
 7   were free trading, the defendants orchestrated the sale so it would appear that the shares
 8
     were purchased in separate transactions. Coincident with the acquisition of Entertainment
 9
10   Art, the defendants established and funded offshore bank accounts in the names of ten

11   Argentine nationals, who would later serve as nominee shareholders of Entertainment Art
12
     (the nominee shareholders). The initial deposits into the nominee shareholder’s bank
13
14   accounts were supported by fraudulent loan and trust documents which purported to

15   document legitimate loans to the nominee shareholders. In fact, the loans were funded by
16
     the defendants through shell companies such as Royal.
17
               The defendants then identified a German biotech company that was seeking United
18
19   States investors. The defendants acquired the company and orchestrated a reverse merger.
20   As a result of the reverse merger, Entertainment Art became Biozoom on or about March
21
     12, 2013, and the Entertainment Art shares held by the nominee shareholders became
22
23   Biozoom stock. Placing Biozoom shares with the nominee shareholders concealed the true

24
25
     5
26       Id. ¶ 5.
     6
27       Id. ¶ 29.

28
                                                  -3-
         Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 4 of 15




 1   ownership and control of the shares; concealed the affiliate nature of the purchase of the

 2   shares;7 and created the false appearance that there was a large market in Biozoom. The
 3
     defendants established accounts in the names of the nominee shareholders at U.S.
 4
     brokerage houses and traded Biozoom stock using methods such as instant messaging that
 5
 6   were designed to conceal the identity of the person trading the shares.
 7             Biozoom began trading in May 2013. Simultaneous with the trading in Biozoom
 8
     stock, the defendants orchestrated and funded a press campaign of mailers, media
 9
10   advertisements, and articles promoting Biozoom stock using entities they controlled,

11   funded, or otherwise influenced. The defendants also directed other coconspirators to
12
     engage in manipulative trading of Biozoom stock throughout trading. As a result of
13
14   manipulative trading and the aggressive press campaign, Biozoom stock jumped from

15   $1.10 per shares to more than $4 per share in just over a one-month period.
16
               During this time, the defendants, operating through the nominee shareholders,
17
     unloaded their high-priced shares onto the investing public. The sale of Biozoom generated
18
19   approximately $34 million in sales. The defendants transferred proceeds from the unlawful
20   scheme into foreign bank accounts they controlled in the names of the nominee
21
     shareholders. The scheme resulted in the defendants generating millions of dollars in
22
23   proceeds from the sale of Biozoom shares at the expense of investors, who were left with

24   essentially worthless shares.
25
26
27
     7
28       Id.
                                                -4-
         Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 5 of 15




 1                                         ARGUMENT

 2           The defendants in this matter have been charged with conspiracy to commit wire
 3
     fraud and securities fraud under 18 U.S.C. § 1349 and conspiracy to commit money
 4
     laundering under 18 U.S.C. § 19569(h). “To prove a conspiracy, the government must
 5
 6   show ‘(1) an agreement to engage in criminal activity; (2) one or more overt acts taken to
 7   implement the agreement, and (3) the requisite intent to commit the substantive crime.’”8
 8
     United States v. McCaleb, 552 F.3d 1053, 1058 (9th Cir. 2009) (quoting United States v.
 9
10   Sullivan, 522 F.3d 967, 976 (9th Cir. 2008)). To prove the money laundering conspiracy,

11   the government must show “(1) the defendant knowingly engaged in a monetary
12
     transaction; (2) he knew the transaction involved criminal property; (3) the property’s value
13
14   exceeded $10,000; and (4) the property was derived from specified unlawful activity.”

15   United States v. Rogers, 321 F.3d 1226, 1229 (9th Cir. 2003).
16
             Under Federal Rule of Evidence 801(d)(2), an opposing party’s statement offered
17
     against him is not hearsay where the statement “was made by the party’s coconspirator
18
19   during and in furtherance of the conspiracy.” Fed. R. Evid. 801(d)(2)(e). The government
20   must show three criteria by a preponderance of the evidence to admit coconspirators’
21
22
23
24   8
       Wire fraud has three elements: “(1) proof of a scheme to defraud; (2) using the . . . wires
     to further the fraudulent scheme; and (3) specific intent to defraud.” United States v.
25   Sullivan, 522 F.3d 967, 974 (9th Cir. 2008). Securities fraud has as its elements “(1)
26   fraudulent intent; (2) a scheme or artifice to defraud; and (3) a nexus with a security.”
     United States v. Motz, 652 F. Supp. 2d 284, 296 (E.D.N.Y. Aug. 14, 2009) (quoting United
27   States v. Mahaffy, 2006 WL 2224518, at *12 (E.D.N.Y. Aug. 2, 2006)).
28
                                                 -5-
         Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 6 of 15




 1   statements: “(1) the existence of a conspiracy, (2) the defendant’s connection to the

 2   conspiracy, and (3) that the statement was made during and in furtherance of the
 3
     conspiracy.” Senegal v. White, 89 F.3d 846 at *3 (9th Cir. 1996); see United States v.
 4
     Inoue, 463 F. App’x 643, 645 (9th Cir. 2011). The government intends to introduce
 5
 6   coconspirators’ statements by Abellan, Dean, Gulliermo Ciupiak (Ciupiak),9 Swiss citizen
 7   Walter Demuth (Demuth),10 and nominee shareholders through witness and documentary
 8
     evidence.11 These materials provide evidence of the agreement between the coconspirators
 9
10   and their criminal intent, elements which the government must prove under 18 U.S.C.

11   §§1349 and 1956(h). The proffered evidence, coupled with independent evidence that the
12
     government intends to admit at trial, clearly satisfy the requirements for coconspirator
13
14   statements under Federal Rule of Evidence 801(d)(2).

15          1. The Statements Show that a Conspiracy Existed and Were Made in
               Furtherance of the Conspiracy
16
17            Email evidence shows the defendants acting in concert to establish bank and

18
19
20
     9
         Ciupiak is identified as Coconspirator 1, or CC1, in the indictment. See ECF No. 3, ¶ 5.
21
     10
          Demuth is identified as Coconspirator 2, or CC2, in the indictment. See ECF No. 3, ¶ 6.
22
     11
        This motion provides an overview of the coconspirator statements that the government
23   seeks to admit under Federal Rule of Evidence 801(d)(2) and does not contain an
     exhaustive list of all statements. The coconspirator statements have been provided to the
24   defense under Rule 16 and as Jencks Act material. The government seeks a pretrial ruling
     on the admissibility of these communications to streamline the presentation of evidence
25   and avoid delays at trial. See United States v. Martinez, 5 F.3d 542, at *2 (9th Cir. 1993)
     (upholding district court’s pretrial determination as to admissibility of coconspirators’
26   statements). Under Federal Rule of Evidence 104(a), the Court may, subject to the
     provisions of Rule 104(b), determine whether a matter proffered may be admitted into
27   evidence.
28
                                                  -6-
      Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 7 of 15




 1   brokerage accounts in the names of the nominee shareholders and fund those accounts

 2   using shell entities, including Allegemeine Finanz & Investment (AFI), a Swiss-based
 3
     company controlled by Abellan and Ciupiak, and Royal.12 See ECF No. 3, ¶¶ 5, 6. Demuth
 4
     exchanged trust and loan agreements with Ciupiak and Abellan to fund these accounts
 5
 6   while concealing the source of the assets. These actions furthered the conspiracy because
 7   funding of the nominee accounts enabled the coconspirators to trade Biozoom shares
 8
     through brokerage accounts in the names of nominee shareholders and AFI during the
 9
10   “pump” of Biozoom stock. See United States v. Wilson, 148 F. App’x 602, 604 (9th Cir.

11   2005) (explaining that statements are “in furtherance of the conspiracy” where they “set in
12
     motion transactions that are an integral part of the conspiracy” (quoting United States v.
13
14   Kearns, 61 F.3d 1422, 1426 (9th Cir. 1995))).

15          In one such email sent on or about May 17, 2013, Abellan requested that Demuth
16
     “get in touch with Steve as soon as possible to get assistance to open an account for AFI at
17
     CBH COMPAGNIE BANCAIRE HELVETIQUE SA. . . . Steve knows me by Mark.
18
19   Please don’t mention him my real name.” Later, in an email sent on June 26, 2013, Abellan
20   explained to Demuth that he had “found a bank in Austria that is very easy to deal with”
21
     and instructed Demuth to “open[] an account at this bank for ROYAL. Being Royal the
22
23   major investor [sic] in AFI, I think we should also open an account for AFI at this place so

24
25
26   12
        It is of no weight that Demuth, Ciupiak, and the nominee shareholders are not charged
27   in this Indictment. United States v. Williams, 989 F.2d 1061, 1067 (9th Cir. 1993) (“An
     individual need not be indicted to be considered a conspirator for purposes of rule
28   801(d)(2)(E).”).
                                                -7-
      Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 8 of 15




 1   we can do internal transfers for investments without gaining attention overseas.” A

 2   necessary precursor to the defendant’s fraudulent scheme was that the coconspirators had
 3
     a means of trading Biozoom stock without revealing their identities. These emails show
 4
     the coconspirators opening foreign accounts to fund their trading activity while avoiding
 5
 6   the scrutiny of regulators. See United States v. Diaz, 2014 WL 1668600, at *4 (D. Nev.
 7   Apr. 25, 2014) (explaining that “narrative statements designed to prompt additional action
 8
     among the conspirators” are admissible under Fed. R. Evid. 801(d)(2)).
 9
10          The government will also seek to offer evidence of email communications, text

11   messages, and statements by nominee shareholders and individuals purporting to serve as
12
     officers of AFI wherein these individuals directed brokers at U.S. brokerage houses to trade
13
14   Biozoom shares during the “pump” of Biozoom stock. The government expects to present

15   evidence that any electronic or telephonic communications by these individuals were in
16
     fact made by the coconspirators, who were using these identities to trade Biozoom stock.
17
     Just as the coconspirators opened bank and brokerage accounts to fund Biozoom trading,
18
19   they used email and instant messaging accounts to direct brokerage houses to trade
20   Biozoom stock during the “pump.”
21
         2. The Statements Evidence the Defendant’s Involvement in and Knowledge of
22          the Conspiracy
23
            Email communications between Demuth, Abellan, and the defendant also show “the
24
     defendant’s connection to the conspiracy.” See Senegal, 89 F.3d at *3. In a series of emails
25
26   dated February 20, 2013, Demuth and Abellan sought to open an offshore bank account for
27   a shell company that they controlled based in the British Virgin Islands. Demuth sent an
28
                                                -8-
      Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 9 of 15




 1   email to a representative of CIM Banque in Switzerland requesting assistance opening the

 2   account: “My clients typically search for Investment opportunities in Western European
 3
     businesses (as equity stakeholders or finance investors). For the purpose of my business,
 4
     I would like to open an account at CIM Bank.” In the email, Demuth asked about a
 5
 6   telephone conversation in which a bank representative told him that “as a matter of policy,
 7   [it] would not open accounts for BVI corporations.” The bank representative replied that
 8
     CIM Bank “[could] not accept a company registered in BVI” and noted that one of
 9
10   Demuth’s requirements was that the bank “not require a personal meeting” (underlining in

11   the original).   When Demuth forwarded CIM Bank’s message to Abellan, Abellan
12
     responded, “James suggested that you try with this bank http://www.vpbank.com.”
13
14   Demuth followed up the next day, “That was a good hint of James. They open accounts

15   for BVI corporations. I guess the Beneficial Owners of the corporations are Argentinians?
16
     Could I have the usual documentation?” This email communication demonstrates the
17
     defendant’s knowledge of and involvement in establishing foreign bank accounts for the
18
19   nominee shareholders as well as his understanding of the need to conceal the true owners
20   of the accounts, all in furtherance of the conspiracy.
21
            In a later email dated May 3, 2013, Demuth emailed Abellan with a copy to the
22
23   email address acct@strategysolutions.me, an account used by the defendant: “James said

24   he would walk us through these forms from Aegis [Capital Corporation]. I tried but I really
25
     can’t do it by myself.” Abellan responded that same day: “Game is in charge of completing
26
27
28
                                                 -9-
      Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 10 of 15




 1   all broker forms. If you join Spark you will find him online.”13 Later in this email chain,

 2   on May 6, 2013, Demuth forwarded a document related to AFI’s bank account at Zug
 3
     Kantonalbank to Abellan and the defendant.         This email supports the defendant’s
 4
     knowledge that the coconspirators – and not the nominee shareholders – controlled the
 5
 6   financial transactions, brokerage accounts, and bank accounts used to effectuate the
 7   scheme.
 8
            In another such email sent after trading in Biozoom began, on June 10, 2013,
 9
10   Demuth told Abellan that he was having trouble reaching Abellan over the phone. Abellan

11   responded, “Try again until the line is free please. James must be using it.” This evidence
12
     supports that the defendant and Abellan were operating out of the same location during the
13
14   “pump” portion of the scheme, when the defendant was communicating with brokerage

15   houses and the coconspirators were conducting trading in Biozoom shares from accounts
16
     held in the names of the nominee shareholders.
17
          3. Substantial Independent Evidence Connects the Defendant to the Conspiracy
18
19          These materials, standing alone, show the coconspirators putting their scheme into
20   motion and communicating in furtherance of the conspiracy. See United States v. Martinez,
21
     5 F.3d 542, at *2 (9th Cir. 1993) (“It is clear that the court may consider the challenged
22
23   hearsay statements themselves in making these determinations.”)          In addition, the

24   government expects witness testimony and documentary evidence to provide independent
25
26
27   13
       “Game” was an alias for Ciupiak. “Spark” refers to the instant messaging platform that
28   the coconspirators used to communicate.
                                               - 10 -
     Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 11 of 15




 1   evidence of the defendant’s connection to the conspiracy. See United States v. Hernandez,

 2   45 F. App’x 686, 688-89 (9th Cir. 2002). For example, the government expects employees
 3
     from broker dealers such as California-based firm BMA Securities and Arizona-based firm
 4
     Scottsdale Capital to testify regarding the defendant’s critical role referring individuals
 5
 6   later identified as nominee shareholders for brokerage accounts.        In particular, the
 7   defendant requested that Scottsdale Capital authorize trading over instant message when
 8
     Scottsdale Capital typically restricted such practice. Trading over instant message was an
 9
10   important component of the conspiracy as it permitted Abellan and the coconspirators to

11   trade on behalf of the nominee shareholders while concealing their identities. In addition
12
     to testimonial evidence connecting the defendant to the nominee shareholders, the
13
14   government expects that Biozoom executives will testify that the defendant met with them

15   about taking their company public and encouraged an aggressive schedule of press releases
16
     that coincided with the “pump” in Biozoom stock.
17
            The evidence will also show that the defendant was involved in an advertising
18
19   campaign to print and disseminate mailers advertising Biozoom stock. The mailers
20   purported to be independent stock analysis and were distributed to homes and brokerage
21
     houses across the United States. A printing company representative is expected to testify
22
23   that he communicated with a representative from Foresight Media, which circumstantial

24   evidence will show was in fact Abellan. Abellan, using various aliases, told the printer to
25
     speak to the defendant. For example, in an email dated June 26, 2013, Abellan contacted
26
27   the printer about an outstanding $100,000 payment and instructed the printer to “call James

28
                                               - 11 -
      Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 12 of 15




 1   so he can keep you updated on the wire.” The employee confronted Abellan about his

 2   failure to send the payment on July 9, 2013, explaining that he had “spoke[n] with James.
 3
     He said he was going to take care of the $100,000 wire that was owed.” Abellan replied,
 4
     “We need a few days to move funds from a different place because the escrow attorney got
 5
 6   a subpoena and it was not appropriate to send money to you from there.” These emails
 7   showing Abellan and the defendant struggling to pay the printer coincide with the
 8
     Securities and Exchange Commission’s (“SEC”) suspension of Biozoom trading on June
 9
10   25, 2013 and the subsequent freeze on the nominee shareholders’ brokerage accounts on

11   July 3, 2013.14 In this way, the communications connect the defendant to the execution of
12
     the Biozoom promotional campaign and the subsequent scramble when their accounts were
13
14   frozen, providing further proof of his intent and knowledge of the scheme.

15         The media campaign and press releases were critical to piquing investor interest in
16
     Biozoom shares, which in turn inflated the price of Biozoom shares contributing to the
17
     “pump” portion of the scheme. The evidence of the defendant’s direct involvement in the
18
19   press releases and Biozoom mailers provides evidence that he knew the importance of
20   promoting Biozoom during the scheme and intentionally undertook efforts to inflate the
21
     price of Biozoom stock.
22
23
24
25
26
     14
27        When the printer asked about this outstanding payment in October 2013, Abellan
     responded: “The SEC case has affected all our bank accounts, which got a temporal freeze.
28   . . . As soon as liquidity is back we’ll wire the pending funds.”
                                               - 12 -
     Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 13 of 15




 1                                         CONCLUSION

 2            Both the statements themselves and the independent evidence show that the
 3
     defendant, Abellan, Ciupiak, and Demuth actively engaged in a conspiracy to orchestrate
 4
     a complex pump-and-dump scheme involving Biozoom. Moreover, these communications
 5
 6   are “in furtherance of the scheme” in that they show the defendant and his coconspirators
 7   orchestrating financial transactions to fund Biozoom trading, establishing bank and
 8
     brokerage accounts for nominee shareholders, and directing Biozoom trades, all integral
 9
10   parts of the scheme. See United States v. Williams, 989 F.2d 1061, 1068 (9th Cir. 1993)

11   (“To be ‘in furtherance’ a statement must advance a common objective of the conspiracy
12
     or set in motion a transaction that is an integral part of the conspiracy.”). The evidence
13
14   that the government expects to admit at trial, taken with the coconspirators’ statements,

15   establishes the defendant’s connection to the conspiracy through his efforts to open
16
     brokerage accounts for nominee shareholders and his involvement in the Biozoom press
17
     campaign.
18
19            The government respectfully requests that this Court grant the government’s motion
20   to admit email, text message, and personal statements by Abellan, Dean, Ciupiak, Demuth,
21
     and the nominee shareholders as coconspirators’ statements under Federal Rule of
22
23   Evidence 801(d)(2).

24   Dated:         April 27, 2020
25
26
27
28
                                                - 13 -
     Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 14 of 15




 1                                     Respectfully submitted,

 2                                     ROBERT ZINK
                                       Chief, Fraud Section
 3
 4                               By:   /s/ Michelle Pascucci
                                       Tracee Plowell, Senior Litigation Counsel
 5
                                       Michelle Pascucci, Trial Attorney
 6                                     Fraud Section, Criminal Division
                                       U.S. Department of Justice
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        - 14 -
     Case 2:19-cr-00448-DLR Document 43 Filed 04/27/20 Page 15 of 15




 1                             CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that, on April 27, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to
 3
     counsel of record.
 4
 5
                                           Respectfully submitted,
 6
                                     BY:   /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            - 15 -
